DETAILED ACTION

In view of the Appeal Brief filed on November 4, 2021, PROSECUTION IS HEREBY REOPENED.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747                                                                                                                                                                                                        

Claims 1-18 are pending in the application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “O-ring and bearing shell” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claims 1, 7, and 13 limitations “means for forming an opposed-piston engine combustion chamber, means for sealing and means for supporting the wristpin” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “means for” coupled with functional language “forming an opposed-piston engine combustion chamber, sealing, and supporting the 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 7 and 13 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. Specifically, the specification describes the “means for forming an opposed-piston engine combustion chamber” as a piston including a crown with an end surface described in the Abstract. The specification describes the “means for sealing” as two caps described in the Abstract. The specification describes the “means for supporting the wristpin” as ends received in the first and second openings described in paragraph 10.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “bearing shell” which is required by the claims, is not present nor described in the written description. For examination purposes the “bearing shell” would be interpreted as the “bearing sleeve” which is described in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Proenca et al. (US PG Pub No. 2011/0132333), hereinafter “Proenca”, in view of Kemnitz et al. (US Patent No. 6,048,126), hereinafter “Kemnitz”.
Regarding claim 1, Proenca discloses a piston for an opposed-piston engine, comprising: a crown (See Fig. 1 below) with an end surface that includes means for forming an opposed-piston engine combustion chamber (7) with an adjacent end surface of an opposing piston (1); a skirt (See Fig. 1 below) including a sidewall (See Fig. 1 below) extending from the crown (See Fig. 1 below) to an open end of the skirt (See Fig. 1 below); 
Proenca fails to disclose in which the first opening is formed in a first pin boss in a first longitudinal recess of the sidewall and the second opening is formed in a second pin boss in a second longitudinal recess of the sidewall; and means for sealing the first and second openings through the sidewall and retaining the wristpin against axial motion in the wristpin bore.
However, Kemnitz discloses a first opening that is formed in a first pin boss in a first recess (Kemnitz (Fig. 1 (surrounding the exterior part of element 4)) of the sidewall and a second opening that is formed in a second pin boss in a second recess (Kemnitz (Fig. 1 (surrounding the exterior part of element 4)) of the sidewall; and means for sealing (Kemnitz (Fig. 1 (4))) the first and second openings and retaining the wristpin (Kemnitz (Fig. 1 (2))) against axial motion in the wristpin bore.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Proenca by incorporating the teachings of Kemnitz.  The means for sealing taught by Kemnitz prevents axial wristpin movement (Kemnitz col. 3 lines 1-3) and the recesses allow for a space for the means for sealing.
The modified invention of Proenca is silent about the shape of the recess.
However, it would have been an obvious matter of design choice to further modify the invention of Proenca by having the “recess” in a longitudinal shape, since Applicant has not disclosed that having the “longitudinal recess” solves any stated problem or is for 
Regarding claim 2, the modified invention of Proenca discloses the piston of claim 1, in which the means for sealing and retaining comprise caps in the first and second openings (Kemnitz (Fig. 1 (4))).
Regarding claim 3, the modified invention of Proenca discloses the piston of claim 2, in which the caps comprise disc-shaped devices (Kemnitz (Fig. 1 (4)) “mushroom-head”) seated in the first and second openings.
Regarding claim 4, the modified invention of Proenca discloses the piston of claim 3, in which the disc-shaped devices comprise one of O-rings and flanges (Kemnitz (Fig. 1 (outer part of element 8 is a flange))).
Regarding claim 5, the modified invention of Proenca discloses the piston of claim 3, in which the disc-shaped devices are seated in the first and second openings by at least one of a press-fit and deformation of a center portion of each disc-shaped device (Kemnitz (Fig. 1 and col. 2 lines 29-31)).
Regarding claim 6, the modified invention of Proenca discloses the piston of claim 3, in which the wristpin (Kemnitz (Fig. 1 (2))) is secured to the small end of a connecting rod (Kemnitz (Fig. 1 (3))).
Regarding claim 7, Proenca discloses a piston for an opposed-piston engine, comprising a crown (See Fig. 1 below) with end surface means for forming a combustion 
Proenca fails to disclose a pair of caps with circular peripheries receivable in the openings, the caps being of such a shape as to seal the openings in the sidewall and to secure the wristpin axially.
However, Kemnitz discloses a pair of caps (Kemnitz (Fig. 1 (4) “mushroom head”)) with circular peripheries receivable in the openings, the caps (Kemnitz (Fig. 1 (4))) being of such a shape as to seal the openings in the sidewall and to secure the wristpin (Kemnitz (Fig. 1 (2))) axially.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Proenca by incorporating the teachings of Kemnitz in order to prevent movement of the wristpin.
Regarding claim 8, the modified invention of Proenca discloses the piston of claim 7, in which the caps comprise disc-shaped devices (Kemnitz (Fig. 1 (4) “mushroom head”)) seated in the opposing openings.
Regarding claim 9, the modified invention of Proenca discloses the piston of claim 7, in which the means for supporting the wristpin (5) includes a wristpin bore (See Fig. 17 below) with a first opening of the opposing openings formed in a first pin boss in a first longitudinal recess (Kemnitz (Fig. 1 (surrounding the exterior part of element 4)) of the sidewall (See Fig. 1 below) and a second opening of the opposing openings formed in a 
Regarding claim 10, the modified invention of Proenca discloses the piston of claim 8, in which each cap comprises one of an O-ring and a flange (Kemnitz (Fig. 1 (outer part of element 8 is a flange))).
Regarding claim 11, the modified invention of Proenca discloses the piston of claim 8, in which each of the caps comprises one of: a disc-shaped device with an opening, a peripheral chamfer, and a peripheral contacting surface seated in the opposing openings; and a disc-shaped device with a central opening in the middle of a rising portion on a convex external surface (Kemnitz (Fig. 1 (4))).
Regarding claim 12, the modified invention of Proenca discloses the piston of any one of claims 10-11 in which the means for supporting the wristpin (5) includes a wristpin bore (See Fig. 17 below) with a first opening of the opposing openings formed in a first pin boss in a first longitudinal recess (Kemnitz (Fig. 1 (surrounding the exterior part of element 4)) of the sidewall (See Fig. 18 below) and a second opening of the opposing openings formed in a second pin boss in a second longitudinal recess (Kemnitz (Fig. 1 (surrounding the exterior part of element 4)) of the sidewall (See Fig. 18 below), the openings being coaxially aligned along a common axis (Fig. 17).
Regarding claim 13, Proenca discloses an opposed-piston engine comprising a pair of pistons (1 & 2) disposed for forming a combustion chamber (7) in a ported cylinder (12) of the engine, in which each piston (1 & 2) comprises a pair of opposing wristpin bore openings (See Figs. 17 & 18 below) formed through a skirt (See Fig. 1 below) of the piston 
Proenca fails to disclose means for sealing the wristpin bore openings and securing the wristpin against axial movement.
However, Kemnitz discloses means for sealing (Kemnitz (Fig. 1 (4))) the wristpin bore openings and securing the wristpin (Kemnitz (Fig. 1 (2))) against axial movement.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Proenca by incorporating the teachings of Kemnitz in order to prevent the wristpin to move.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Proenca, in view of Kemnitz as applied to claim 13 above, and further in view of MacGregor (US Patent No. 5,072,654), hereinafter “MacGregor”.
The modified invention of Proenca discloses the opposed-piston engine of claim 13, each of the wristpins (5) comprising a biaxial journal (in the area of element 5).
The modified invention of Proenca fails to disclose that the biaxial journal is disposed for movement against a bearing shell.
However, MacGregor discloses a biaxial journal (MacGregor (Fig. 1 (14))) that is disposed for movement against a bearing shell (MacGregor (Fig. 1 (40))).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Proenca by incorporating the teachings of MacGregor in order to prevent the inward movement of the journal along the wristpin bore.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Proenca, in view of Kemnitz as applied to claims 13 above, and further in view of Frichs (GB 420140 A), hereinafter “Frichs”.
Regarding claim 15, the modified invention of Proenca discloses the opposed-piston engine of claim 13, in which the means for sealing comprise disc-shaped caps (Kemnitz (Fig. 1 (4))).
The modified invention of Proenca fails to disclose that the caps are seated in annular pin relief grooves abutting the opposing wristpin bore openings.
However, Frichs discloses caps (Frichs (Fig. 1 (4))) that are seated in annular pin relief grooves (Frichs (Fig. 1 (13))) abutting the opposing wristpin bore openings (Frichs (Fig. 1 (surrounding element 2))).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Proenca by incorporating the teachings of Frichs in order to secure the caps without them protuberating from the surface of the skirt.
Regarding claim 16, the modified invention of Proenca discloses the oppose-piston engine of claim 15, in which each disc-shaped cap (Kemnitz (Fig. 1 (4))) comprises a spherical shape when seated in one of the pair of opposing wristpin bore openings (Kemnitz (Fig. 1)).
Regarding claim 17, the modified invention of Proenca discloses the opposed-piston engine of claim 15, in which each disc-shaped cap (Kemnitz (Fig. 1 (4))) comprises one of an O-ring seated in a peripheral groove of the disc-shaped cap and a annular radial flange (Kemnitz (Fig. 1 (outer part of element 8))) located on a peripheral edge of the .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Proenca, in view of Kemnitz and Frichs as applied to claims 17 above, and further in view of MacGregor.
The modified invention of Proenca discloses the opposed-piston engine of any one of claims 15-17, each of the wristpins (5) comprising a biaxial journal (in the area of element 5).
The modified invention of Proenca fails to disclose that the biaxial journal is disposed for movement against a bearing shell.
However, MacGregor discloses a biaxial journal (MacGregor (Fig. 1 (14))) that is disposed for movement against a bearing shell (MacGregor (Fig. 1 (40))).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Proenca by incorporating the teachings of MacGregor in order to prevent the inward movement of the journal along the wristpin bore.


    PNG
    media_image1.png
    662
    516
    media_image1.png
    Greyscale

Fig. 1


    PNG
    media_image2.png
    565
    428
    media_image2.png
    Greyscale

Fig. 17


    PNG
    media_image3.png
    662
    473
    media_image3.png
    Greyscale

Fig. 18

Response to Arguments
Applicant’s remarks filed on November 4, 2021 have been fully considered but are moot because the arguments do not apply to the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The reference of Gaiser (US PG Pub No. 2003/0075137) through element 56 discloses that a longitudinal recess is well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923. The examiner can normally be reached Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747